DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests a driving method for an OLED touch-and-display device wherein “for each row of pixels, writing display data in a display driving period for the row of pixels, wherein a time length of the display driving period depends on a gate driving signal applied to a gate driving line corresponding to the row of pixels and is smaller than the clock cycle of the first clock signal; and for a display driving period for each row of pixels of at least one of the plurality of rows of pixels, setting a touch detection period for touch detection corresponding to the display driving period at least partially overlapping with the display driving period in time, or setting, at least partially overlapping with the display driving period in time, a touch detection period for touch detection corresponding to a display driving period for previous row of pixels of the row of pixels.” The closest prior art is as follows:
Munechhika (US Patent No. 9,640,121) teaches a driver IC for a display panel with touch device with display state timing.
Reynolds (US Patent No. 9,442,615) teaches a display system for frequency shifting for synchronized display updating and capacitive sensing.
Xu (US Pub. No. 2015/0279276) teaches a pixel driving circuit wherein the scanning time of the current row scanning control line at least partially overlaps that of the previous row scanning control line.
However, none of the prior art teaches the quoted limitations above. The distinct limitations are included in independent claim 1. Claims 2-17 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622